Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 59 and 60 have been amended, claims 25, 27 and 53 canceled and claims 67-69 added as requested in the amendment filed on March 17, 2022. Following the amendment, claims 1, 2, 4, 7, 12, 13, 16, 17, 30, 31, 33, 35-37, 48-51, 59, 60, 63-66 and 67-69 are pending in the instant application.
2.	Claims 1, 2, 4, 7, 12, 13, 16, 17, 30, 31, 33, 35-37, 48-51, 65 and 66 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 14, 2021.
3.	Claims 59, 60, 63, 64 and 67-69 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on March 17, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 59, 60, 63 and 64, as amended, and new claims 68-69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 59, as amended, is vague and indefinite in so far as it employs the term “cancer expressing an olfactory receptor 10H1 (OR10H1), or a paralogue or orthologue thereof” as a limitation. This term appears to be novel, it is not known within pertinent prior art of record; therefore, without a reference to a precise meaning of the term one cannot determine the metes and bounds of a “cancer expressing an olfactory receptor 10H1 (OR10H1), or a paralogue or orthologue thereof”. 
8.	Claim 69 is vague and ambiguous for reciting limitation “an activity […] of being a signaling factor”. The metes and bounds of the limitation cannot be determined from the claim or the specification as filed.
	9.	Claims 60, 63, 64 and 68 are indefinite for being dependent from indefinite claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 59, 60, 63 and 64, as amended, and new claims 67-69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for reasons of record in section 12 of Paper mailed on September 17, 2021.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 59, 60, 63, 64 and 67-69, as currently presented, are directed to methods for identifying a compound suitable for the treatment of cancer expressing OR10H1 or a paralogue, orthologue thereof by expressing OR10H1 in a cell, contacting the cell with a compound, determining the activity of OR10H1, and identifying the compound as useful drug based on any change, increase or decrease, of the determined activity. Note that claim 59 is currently rejected as being vague and indefinite for failing to define limitation “cancer expressing” OR10H1. Because the specification fails to identify the genus of cancer pathologies that express OR10H1, a skilled practitioner would have to resort to undue experimentation to research and discover what specific types of cancer are part of Applicant’s invention. 
Applicant traverses the rejection at pp. 14-16 of the Response. Specifically, Applicant argues that, “the specification, by way of working examples, describes a reporter cell line comprising the cre-Luciferase reporter system and surface-expressing OR10H1 that can be used in conjunction with a library of candidate compounds (e.g., drug-like small molecules), such as Compound Cloud available from BioAscent (Newhouse, Scotland), in a high-throughput setting for screening compounds that are potentially modulators of OR10H1 function and/or activity. See, Specification at page 100, Example 11. The specification further describes that compounds that reduce the luciferase signal may reduce the level of the signal reflecting a constitutively activated signal transduction pathway to the basal level, and hence considered as “inverse agonists” of the activity of the OR10H1 receptor, or may further reduce the signal to below the basal level and hence be considered inhibitors or antagonists. See, Specification at page 100, lines 22-25. Because the screening may be performed in a high-throughput setting, any testing and screening required to practice the claimed method would not be extensive and is routine in nature, and thus, not undue”. Applicant’s arguments have been fully considered but found to be not persuasive for at least the following reasons. The Examiner does not dispute that the assay described by Applicant can be practiced with an unlimited number of compounds to screen for activation of various physiological pathways associated with OR10H1 receptor. However, what is currently claimed is a method to identify a useful compound to treat a specific pathology, and not a method to screen compounds for the purpose of screening. The Examiner maintains that the process described within the specification as originally filed lacks meaningful guidance as how to associate the results of screening with clinical significance to cancer. 
Applicant further submits that, “the instant specification shows, by actual experimental data, that ORIOH1 knock-down by siRNAs/shRNAs increases TIL-mediated killing of solid tumors and reduces tumor growth and ORIOHI1-specific antibodies have a significant impact on TIL-mediated melanoma killing. See, Specification, Examples 1, 3 and 5. The therapeutic effect in treating cancers expressing OR10H1 through inhibiting OR10H1 function and/or activity as described in the specification is not limited only to the siRNAs/shRNAs and OR10H1-specific antibodies as exemplified, but also any other compounds, including small organic molecules, that have inhibiting and/or antagonizing effect on ORIOH1 function and/or activity”. Applicant’s arguments have been fully considered but are not persuasive for the following reasons.
As fully explained earlier, the instant claimed invention is drawn to a method for identifying a useful therapeutic compound based on a screening assay that expressly states that essentially any compound that is identified therein is suitable to treat at least melanoma, pancreatic cancer and colorectal cancer. Note that the specification does not disclose any particular activity of OR10H1 that is associated with any type of cancer. Also, note that step (e) of base claim 59 specifically recites that “a reduced or increased activity”, which is any activity, stands for positive identification. This alone makes the claims so broad that they are meaningless. At p. 15, Applicant argues that, “Claim 59 is not directed to any particular compound, such as a small organic molecule, or use thereof for treatment of a disease, such as cancer. Thus, whether the specification discloses any small organic molecule identified by the claimed method, or provides any guidance on diseases to be treated by the identified compound, or critical changes in activity of OR10H1 specifically associated with the pathologies, is not prerequisite to whether the instant specification provides sufficient disclosure to enable one of ordinary skill in the art to practice the claimed method of identifying a compound suitable for the treatment of a cancer expressing an OR10H1”. While this has been fully considered, the argument is not persuasive because Applicant specifically elected a small organic molecule as a species of candidate compounds for examination on the merits, so the specification must be fully enabled for at least the elected species. The Examiner maintains that the instant disclosure fails to provide any information regarding at least one small organic molecule identified by the claimed method and suitable for clinical administration. There is also no evidence or of record or any sound scientific reasoning that support a conclusion that a candidate compound that affects in any way the activity of OR10H1 in a cell genetically modified to express an OR10H1 would be expected to have a therapeutic effect to treat any cancer, including melanoma, pancreatic cancer or colorectal cancer.
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

	Conclusion
11.	No claim is allowed.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
April 28, 2022